ORIGINAL                                                      06/28/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA                                          Case Number: OP 22-0309


                                         OP 22-0309


TIMOTHY ERIC RITESMAN,
                                                                           JUN 2 8 2022
                                                                       Li< 'v.,   1 1 C.   . .v.
                Petitioner,                                                                 ,
                                                                                    Oi IVIontana
                                                                                                 Court




         v.
                                                                      ORDER
STATE OF MONTANA, FOURTH JUDICIAL
DISTRICT COURT, HON. EDWARD P.
McLEAN, Presiding,

                Respondents.


         Representing himself, Timothy Eric Ritesman has filed a "Notice of Filing of
Petition for Supervisory Control," deemed a Petition for Writ of Supervisory Control,
pursuant to M. R. App. P. 14(3). Ritesman contends that more than two years have elapsed
since anything has occurred in his proceeding for postconviction relief. We amend the
caption to include the Fourth Judicial District Court, Missoula County, and the presiding
Judge.
         Supervisory control may be appropriate on a case-by-case basis.                            "This
extraordinary remedy can be invoked when the case involves purely legal questions and
urgent or emergency factors make the normal appeal process inadequate." State v. Spady,
2015 MT 218, ¶ 11, 380 Mont. 179, 354 P.3d 590 (citing M. R. App. P. 14(3); Redding v.
McCarter, 2012 MT 144, ¶ 17, 365 Mont. 316, 281 P.3d 189). "The case must meet one
of three additional criteria: (a) [T]he other court is proceeding under a mistake of law and
is causing a gross injustice; (b) [C]onstitutional issues of state-wide importance are
involved; or (c) [T]he other court has granted or denied a motion for substitution of a judge
in a criminal case." Spady, ¶ 11 (quoting M. R. App. P. 14(3)(a)-(c)).
         Ritesman includes a copy of the register of actions for his pending matter, initiated
in 2018, to demonstrate that nothing has occurred since August 2020. He raises complaints
about a biased judge, prosecutorial misconduct, and ineffective assistance of counsel,
among other claims.      He states that he has newly discovered evidence and argues
constitutional violations.
       We secured a more recent copy of the court's register of actions. Ritesman is
mistaken that nothing has occurred in the last two years. We point to the court's May 16,
2022 Minute Entry and Order. The court held a hearing concerning Ritesman's request for
substitution of counsel. Toward the conclusion, Ritesman stated that he would seek
supervisory control. The court issued an order granting immunity to Ritesman's counsel
for revealing any confidential information in answer to the court's questions at the hearing.
The court granted counsel's motion to withdraw and directed him to notify the public
defender's conflict office to have new counsel appointed.
       Ritesman is not entitled to a writ of supervisory control over the District Court. He
has not demonstrated that the District Court is proceeding upon a mistake of law, causing
a gross injustice. M. R. App. P. 14(3)(a). Ritesman has not shown urgency or that his
remedy of a normal appeal is inadequate. Spady, ¶ 11; M. R. App. P. 14(3). Ritesman may
not agree with the outcome or how his matter is proceeding, but the case is moving forward
in District Court. Section 46-21-201, MCA.
       IT IS THEREFORE ORDERED that Ritesman's Petition for Writ of Supervisory
Control is DENIED and DISMISSED.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Honorable Ed McLean (Ret.), Fourth Judicial District Court; to Shirley E. Faust, Clerk of
District Court, Missoula County, under Cause No. DV-2018-829; to Matt Jennings,
Missoula County Attorney's Office; to Tobias J. Cook, Ritesman's Counsel; and to
Timothy Eric Ritesman.
       DATED this Z (tday of June, 2022.




                                                                Chief Justice


                                              2
    ,?f




      ,yr
       Justices




3